  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
ZUFFA, LLC d/b/a Ultimate Fighting
Championship,

                          Plaintiff,

        -against-                                                         COMPLAINT

                                                                          Civil Action No.
LAUREN M. PEAK, Individually, and as officer,
director, shareholder, principal, manager and/or
member of JUICY LUCY BBQ NYC LTD.,

and

JUICY LUCY BBQ NYC LTD.,

                          Defendants.
-----------------------------------------------------------------------


        Plaintiff, ZUFFA, LLC d/b/a Ultimate Fighting Championship (hereinafter

“Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the

Defendants herein respectfully sets forth and alleges, as follows:



                                 JURISDICTION AND VENUE

        1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

§101, et seq.).

        2.   This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

Section §1331, which states that the district courts shall have original jurisdiction of all
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 2 of 12 PageID #: 2




civil actions arising under the Constitution, laws, or treaties of the United States; and 28

U.S.C. Section §1338(a) (copyright).

       3. Upon information and belief, venue is proper in this court because, inter alia, a

substantial part of the events or omissions giving rise to the claim occurred within New

Richmond County, which is within the District of Eastern District of New York (28

U.S.C. § 1391(b) and 28 U.S.C. §112(c)).

       4. This Court has personal jurisdiction over the parties in this action. Defendants

to this action had or have an agent or agents who has or had independently transacted

business in the State of New York and certain activities of Defendants giving rise to this

action took place in the State of New York; more particularly, Defendants’ acts of

violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

programming transmission signals took place within the State of New York. Moreover,

upon information and belief, Defendants has their principal place of business within the

State of New York; thus, this Court has personal jurisdiction over Defendants.



                                       THE PARTIES

       5. The plaintiff is a Nevada Limited Liability Company with its principal place of

business located at 6650 S. Torrey Pines Drive, Las Vegas, Nevada 89118.

       6.   Plaintiff is the owner of the UFC 244 Broadcast, including all undercard

matches and the entire television Broadcast, scheduled for November 2, 2019, via closed

circuit television and via encrypted satellite signal (hereinafter referred to as the


                                             -2-
 Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 3 of 12 PageID #: 3




“Broadcast”).

        7. Upon information and belief the Defendant, LAUREN M. PEAK, resides at 4

Poillon Avenue, Staten Island, NY 10312.

        8. Upon information and belief the Defendant, LAUREN M. PEAK, was the

officer, director, shareholder, principal, manager and/or member of JUICY LUCY BBQ

NYC LTD. located 809 Father Capodanno Blvd, Staten Island, NY 10305.

        9. Upon information and belief the Defendant, LAUREN M. PEAK, was the

individual with supervisory capacity and control over the activities occurring within the

establishment known as JUICY LUCY BBQ NYC LTD., located at 809 Father

Capodanno Blvd, Staten Island, NY 10305.

        10. Upon information and belief the Defendant, LAUREN M. PEAK, received a

financial benefit from the operations of JUICY LUCY BBQ NYC LTD., on November 2,

2019.

        11.   Upon information and belief, Defendant, LAUREN M. PEAK, was the

individuals with close control over the internal operating procedures and employment

practices of JUICY LUCY BBQ NYC LTD., on November 2, 2019.

        12. Upon information and belief the Defendant, JUICY LUCY BBQ NYC LTD.,

is a limited liability company licensed to do business in the State of New York and was

doing business as JUICY LUCY’S BBQ.

        13. Upon information and belief, the Defendant, JUICY LUCY BBQ NYC LTD.,

is located at 809 Father Capodanno Blvd, Staten Island, NY 10305, and had a capacity for


                                           -3-
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 4 of 12 PageID #: 4




101-200 people on November 2, 2019.

       14. Upon information and belief, Defendant, LAUREN M. PEAK, advertised on

social media, including but not limited to the Establishment’s Facebook page, for the

exhibition of Plaintiff’s Broadcast within the commercial establishment known as JUICY

LUCY’S BBQ. Please see Exhibit “A” attached hereto.

       15. Upon information and belief, the Defendant, JUICY LUCY BBQ NYC LTD.,

is a business entity, having its principal place of business at 809 Father Capodanno Blvd,

Staten Island, NY 10305.

       16.    Upon information and belief, Defendants, jointly and severally, received a

commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

Broadcast and obtaining same through alternative means.



                                        COUNT I

       17.    Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs “1" through “16,” inclusive, as though set forth herein at length.

       18. Plaintiff is the owner of the UFC 244 Broadcast, including all undercard

matches and the entire television Broadcast, scheduled for November 2, 2019, via closed

circuit television and via encrypted satellite signal (hereinafter referred to as the

“Broadcast”).

       19. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

transmitted to cable systems and satellite companies via satellite signal.


                                             -4-
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 5 of 12 PageID #: 5




       20. Plaintiff, for a licensing fee, entered into licensing agreements with various

entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables subscribers

to unscramble and receive the satellite Broadcast.

       21.    The Broadcast was also available for non-commercial, private viewing

through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

and consumption via the internet. Owners of commercial establishments wishing to avoid

paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s Broadcasts by

purchasing the programming online, without proper authorization, at residential rates,

which are greatly discounted compared to the rates required for commercial entities and

exhibit those broadcasts for their own commercial benefit and gain.

       22. In order for anyone to obtain the Broadcast through a website intended for

private, non-commercial viewing, an individual purchaser would be provided with terms of

service which specifically provide for non-commercial, personal use only.

       23. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendant and/or his

agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

Broadcast at JUICY LUCY BBQ NYC LTD. located at 809 Father Capodanno Blvd,

Staten Island, NY 10305 at the time of its transmission willfully and for purposes of direct


                                             -5-
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 6 of 12 PageID #: 6




or indirect commercial advantage or private financial gain.

       24. Upon information and belief, Plaintiff alleges that Defendants’ effected

unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

for residential use and subsequently displaying the programming in the commercial

establishment known as JUICY LUCY BBQ NYC LTD. for commercial gain and without

authorization, or by such other means which are unknown to Plaintiffs and known only to

Defendants.

       25. Upon information and belief, Defendant and/or his agents, servants, workmen

and/or employees intercepted Plaintiff’s signal and/or used a device to intercept Plaintiff’s

Broadcast, which originated via satellite uplink and then re-transmitted via satellite or

microwave signal to various cable and satellite systems. There are multiple illegal and

unauthorized    methods of accessing the Broadcast, including but not limited to the

traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

redirecting a wireless signal from an adjacent residence into a business establishment, de-

crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

commercially misusing cable or satellite by registering same as a residence when it is, in

fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

the delivery of film and TV content via the internet, such as (1) Broadband or internet

broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

methods in which pirated material can be obtained without requiring users to subscribe to


                                            -6-
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 7 of 12 PageID #: 7




a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

Cable and are readily available to anyone with a Smartphone.               The misuse of OTT

technology can allow commercial misuse of residential broadcasting feeds through the

internet from anywhere in the world. Each of the above described methods would allow

Defendant to access the Broadcast unlawfully and without Plaintiffs authorization. Prior to

engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

the above described methods or another to intercept and exhibit the Broadcast without

entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

commercial exhibition.

        26. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

use of communications such as the transmission for which plaintiff had the distribution

rights thereto.

        27. By reason of the aforementioned conduct, the aforementioned Defendants’

willfully violated 47 U.S.C. §605 (a).

        28.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

(a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

        29. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

§605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

§605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each

Defendants.


                                             -7-
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 8 of 12 PageID #: 8




          30. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

interest and reasonable attorney’s fees.

                                           COUNT II

          31. Plaintiff hereby incorporates paragraphs A1" through A30" as though fully set

forth herein.

          32. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

address at the time of its transmission willfully and for purposes of direct or indirect

commercial advantage or private financial gain.

          33.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

exhibition of any communications service offered over a cable system such as the

transmission for which Plaintiff had the distribution rights as to commercial establishments

thereto.

          34. Upon information and belief, the Defendants individually, willfully and illegally

intercepted said Broadcast when it was distributed and shown by cable television systems.

          35.    By reason of the aforementioned conduct, all of the aforementioned

Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

action.

          36.   As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the


                                               -8-
  Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 9 of 12 PageID #: 9




maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

attorney’s fees.



                                            COUNT III

        37. Plaintiff hereby incorporates paragraphs “1" through “36” as though fully set

forth herein.

        38.     Plaintiff, by contract, is the copyright owner of the exclusive rights of

distribution and public performance as to commercial establishments to the broadcast,

including all undercard matches and the entire television Broadcast for UFC 244

Broadcast, scheduled for November 2, 2019, via closed circuit television and via

encrypted satellite signal. The Certificate of Registration was filed with the U.S. Copyright

Office on January 8, 2020 under Registration Number PA 2-220-178. The Broadcast

originated via satellite uplink and was subsequently re-transmitted to cable systems and

satellite companies via satellite signal.

        39. As a copyright holder of the rights to the UFC 244 Broadcast, Plaintiff has

rights to the Broadcast, including the right of distribution as well as the licensing to

commercial establishments for the right to exhibit same.

        40. Defendant never obtained the proper authority or license from Plaintiff, or its

authorized agent for commercial distribution, to publicly exhibit the UFC 244 Broadcast

on November 2, 2019.

        41. Upon information and belief, with full knowledge that the UFC 244 Broadcast


                                               -9-
Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 10 of 12 PageID #: 10




can only be exhibited within a commercial establishment by the purchasing of a license

from Plaintiff, or its authorized agent for commercial distribution, Defendant and/or their

agents, servants, workmen or employees illegally intercepted the Broadcast and exhibited

same in their commercial establishment on November 2, 2019.

       42. Specifically, upon information and belief, the Defendant and/or their agents,

servants, workmen and employees unlawfully obtained the UFC 244 Broadcast, enabling

Defendant to publicly exhibit the Broadcast without paying the appropriate licensing fee to

Plaintiff, or its authorized agent for commercial distribution.

       43. By reason of the aforementioned conduct, the Defendant willfully violated 17

U.S.C. §501(a).

       44. By reason of the aforementioned Defendant violation of 17 U.S.C. §501(a),

Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

       45. As a result of Defendant’s willful infringement of Plaintiff’s copyrights and

exclusive rights under copyright, by advertising and subsequently displaying Plaintiff’s

Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

§504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

       46. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

U.S.C. §505.

WHEREFORE, the Plaintiff requests that judgment be entered in its favor and against

each of the aforementioned Defendant, jointly and severally, granting to plaintiff the

following:


                                             -10-
Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 11 of 12 PageID #: 11




           (a) Declare that Defendant unauthorized exhibition of the November 2,

           2019, UFC 244 Broadcast, violated the Federal Communications Act and

           that such violations were committed willfully and for purposes of

           Defendant direct or indirect commercial advantage or for private financial

           gain, as Defendant advertised and subsequently displayed Plaintiff’s

           Broadcast.

           (b)   On the first cause of action, statutory penalties in an amount, in the

           discretion of this Court, against Defendants, jointly and severally, for a

           recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

           U.S.C. §605 and enhanced damages of up to $100,000.00 for each

           defendant, jointly and severally, for their willful violation of 47 U.S.C.

           §605; and

           (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

           47 U. S. C. § 605 (e)(3) (B) (iii).

           (d) On the second cause of action, statutory penalties in an amount, in the

           discretion of this Court, against Defendants, jointly and severally, of up to

           the maximum amount of $10,000.00 as to each Defendant for their

           violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00 for

           their willful violation of 47 U.S.C. §553; and

           (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

           47 U. S. C. §553 (c)(2)(C).


                                         -11-
Case 1:20-cv-01190 Document 1 Filed 03/04/20 Page 12 of 12 PageID #: 12




              (f) On the third cause of action, statutory penalties in an amount, in the

              discretion of this Court, against Defendants, jointly and severally, of up

              $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

              $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

              §501(a); and

              (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

              17 U.S.C. §505, together with such other and further relief as this Court

              may deem just and proper.




Dated: March 4, 2020
       Ellenville, New York
                                                    ZUFFA, LLC

                                                    By: /s/Julie Cohen Lonstein
                                                    JULIE COHEN LONSTEIN, ESQ.
                                                    (JL8521)
                                                    LONSTEIN LAW OFFICE, P.C.
                                                    190 S Main Street
                                                    P.O. Box 351
                                                    Ellenville, New York 12428
                                                    Telephone: 845-647-8500
                                                    Facsimile: 845-647-6277
                                                    Email: Legal@signallaw.com
                                                    Our File No. ZU19-10NY-03




                                          -12-
